Citation Nr: 1644647	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-08 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increases in the (0 percent prior to September 8, 2014, and 10 percent from that date) ratings assigned for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 (that continued a 0 percent rating for hearing loss) and March 2011 (that granted service connection for right and left lower extremity peripheral neuropathy, rated 10 percent each, effective from September 2010) rating decisions by the Muskogee, Oklahoma RO.  In February 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2014, the Board remanded the matters for additional development.  An interim [May 2015] rating decision granted an increased rating of 10 percent for bilateral hearing loss, effective September 8, 2014.


FINDINGS OF FACT

1.  Prior to September 8, 2014 the Veteran's hearing acuity is not shown to have been worse than Level II in the right ear or Level IV in the left; from that date his hearing acuity is not shown to have been worse than Level IV in either ear.

2.  The Veteran's right lower extremity neuropathy is not shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve prior to August 18, 2015; from that date it is reasonably shown to have been manifested by moderate, but not moderately severe, incomplete paralysis of the sciatic nerve.

3.  The Veteran's left lower extremity neuropathy is not shown to have been manifested by more than mild incomplete paralysis of the sciatic nerve prior to August 18, 2015; from that date it is reasonably shown to have been manifested by moderate, but not moderately severe, incomplete paralysis of the sciatic nerve.
CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss prior to September 8, 2014, and a rating in excess of 10 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Code 6100 (2015).

2.  The Veteran's right lower extremity peripheral neuropathy warrants staged ratings of 10 percent prior to August 18, 2015, and (an increased) 20 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.21, 4.124a, Code 8520 (2015).

3.  The Veteran's left lower extremity peripheral neuropathy warrants staged ratings of 10 percent prior to August 18, 2015, and (an increased) 20 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.21, 4.124a, Code 8520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify regarding the matter of the rating for hearing loss was satisfied by a May 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the March 2011 rating decision on appeal granted service connection for bilateral lower extremity neuropathy and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2012 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and a May 2015 supplemental SOC readjudicated the matters after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  During the February 2013 videoconference Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims (evidence of increased severity of the disabilities at issue); thereafter the claims were remanded for contemporaneous examinations to assess the disabilities.  The Board finds that there has been substantial compliance with remand instructions.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in May 2009, September 2010, January 2011, September 2014, and August 2015.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes, as they reflect a thorough review of the record and the examinations included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Bilateral hearing loss

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The claim for an increased rating for hearing loss was received in March 2009.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining the levels of hearing acuity in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

When there is an exceptional pattern of hearing impairment, the Level of hearing acuity may be derived from Table VI or Table VIA (whichever is to the Veteran's advantage).  Each ear is evaluated separately.  One such pattern exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Another exists when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz (that numeral is then elevated to the next higher numeral).  38 C.F.R. § 4.86(a)(b).  

On March 2009 VA audiology consult, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right
20
40
65
85
Left
30
55
60
70

Average puretone thresholds were 53 decibels for the right ear and 54 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

On May 2009 VA examination, the Veteran reported having difficulty understanding speech without the use of his VA-issued hearing aids.  He reported that he did not experience any functional impairment from his hearing loss.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right
25
45
75
90
Left
40
65
65
80

Average puretone thresholds were 59 decibels for the right ear and 63 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left.  The diagnosis was bilateral moderately severe sensorineural hearing loss.  The examiner stated that the effect of the condition on the Veteran's usual occupation and daily activity was difficulty understanding speech without hearing aids.

Based on this evidence, the June 2009 rating decision on appeal continued a rating of 0 percent for bilateral hearing loss.

On September 2010 VA examination, the Veteran reported overall functional impairment consisting of having trouble hearing the television, on the telephone, and hearing people speak when around a lot of background noise.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right
30
50
85
90
Left
45
70
75
80

Average puretone thresholds were 64 decibels for the right ear and 68 decibels for the left.  Speech recognition scores were 92 percent in the right ear and 80 percent in the left ear.  The examiner stated that the effect of the condition on the Veteran's usual occupation and daily activity was difficulty understanding speech, and the ringing in his ears (tinnitus) was distracting.

The Veteran submitted a 2012 private audiogram which was not converted into numerical values.  Speech discrimination testing was conducted, but the report does not specify what speech discrimination test was used.  The impression was bilateral mild to profound sensorineural hearing loss.  [The Board attempted to obtain clarification of the chart, with the Veteran's assistance, in the April 2014 remand but he did not respond to a July 2014 request for authorization and release.]

At the February 2013 Board hearing, the Veteran testified that his bilateral hearing loss had worsened since the previous VA examination.  He testified that he could not hear when there was a lot of background noise, even with hearing aids, which affects his job.  He testified that he sometimes has to read lips to understand speech, even while using hearing aids.

On September 8, 2014 VA examination, the Veteran reported difficulty hearing in noisy environments, in group situations, and from a distance, and being able to hear but not clearly.  He wore bilateral hearing aids.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right
30
55
75
95
Left
50
65
70
80

Average puretone thresholds were 64 decibels for the right ear and 66 decibels for the left ear.  Speech recognition scores were 78 percent for the right ear and 76 percent for the left.  Regarding functional impact of the hearing loss, the Veteran stated that he cannot hear what people are saying, he does not understand what they say, and he cannot understand questions people ask him when he is working as a teacher.

Based on this evidence, a May 2015 rating decision granted a 10 percent rating for bilateral hearing loss effective September 8, 2014 (the date of the examination when audiometry first showed that the criteria for a higher rating were met).  

Applying the results of the March 2009 VA audiometry to Table VI results in a finding that the Veteran had Level I hearing acuity in each ears.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the May 2009 VA examination to Table VI results in a finding that the Veteran had Level II hearing acuity in each ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the September 2010 VA examination to Table VI result in a finding that the Veteran had Level II hearing acuity in the right ear and Level IV hearing acuity in the left.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

There is no evidence prior to September 8, 2014 showing an increase in hearing loss disability (to an extent warranting a compensable rating).  Consequently, a compensable rating may not be assigned prior to that date.  38 C.F.R. § 3.400.  

Applying the results of the September 2014 VA examination to Table VI produces a finding that the Veteran had Level IV hearing in each ear, which under Table VII warrants a 10 percent rating.  As was noted, a May 2015 rating decision granted a 10 percent rating effective September 8, 2014.

The Board finds the May 2009, September 2010, and September 2014 examinations adequate for rating purposes, as each was conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities and employment.  The examiners elicited from the Veteran descriptions of the functional impairment that arises from his bilateral hearing loss.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment (difficulty hearing conversation, with background noise, and television and telephone) is contemplated by the ratings assigned.

There is no other audiometry in the record suitable for rating the Veteran's hearing loss disability.  Therefore is no basis in the evidence for the assignment of schedular ratings in excess of those currently assigned for any period under consideration.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A March 2016 rating decision denied the Veteran a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He has not expressed disagreement with that decision.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Neuropathy of both lower extremities

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Peripheral neuropathy of the lower extremities is rated under Code 8520.  A 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted when there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

On January 2011 VA examination, the Veteran reported progressive loss of strength in his legs.  He reported having no leg cramping or pain after walking distances.  He stated he did not experience any nerve problems.  Physical examination of the extremities did not reveal any persistent coldness, changes in color, ischemic limb pain at rest, gangrene, deep ischemic ulcer, superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis, or an AV fistula.  Examination of the lower peripheral pulses revealed femoral pulse 2+ bilaterally, popliteal pulse 2+ bilaterally, dorsalis pedis pulse 2+ bilaterally, and posterior tibial pulse 2+ bilaterally.  On neurological examination of the lower extremities, motor function was within normal limits.  Sensory function for the lower extremity nerves was decreased to pinprick, bilaterally.  Lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ bilaterally.  Peripheral nerve involvement was not evident during examination.  The diagnoses included peripheral neuropathy of both lower extremities, with subjective factors of numbness and objective factors of physical exam.  The examiner stated that the effect of the neurological condition on the Veteran's usual occupation and daily activity was to avoid strenuous activities.

Based on this evidence, the March 2011 rating decision granted service connection and 10 percent ratings, each, for neuropathy of the right and left lower extremities.

At the February 2013 Board hearing, the Veteran testified that his bilateral lower neuropathies had worsened since the previous VA examination.  He testified that every time he reclines he gets cramps in his feet, that he sometimes has numbness in his legs after sitting for a while, and that occasionally he feels vibration in his legs.  He testified that it feels as though a ball point pen is in the middle of his shoes.  He testified that he occasionally stumbles and has fallen due to numbness in his feet.  He testified that he is not receiving any treatment for peripheral neuropathy.

On September 2014 VA examination, the diagnoses included diabetic peripheral neuropathy of both lower extremities.  The Veteran reported moderate numbness of both lower extremities; he did not report constant pain, intermittent pain, paresthesias and/or dysesthesias of either lower extremity.  He did not receive any treatment for his peripheral nerve condition.  Muscle strength testing was normal (5/5) for knee extension, ankle plantar flexion, and ankle dorsiflexion, and there was no muscle atrophy.  Deep tendon reflexes were normal (2+) for both knees and both ankles.  Sensation testing for light touch was decreased to the left thigh/knee (L3/4) and to the foot/toes (L5) bilaterally.  There were no trophic changes attributable to peripheral neuropathy, and the Veteran's gait was normal; he did not use any assistive devices for locomotion.  Based on symptoms and findings on examination, the examiner estimated the severity of the Veteran's peripheral neuropathy to be mild incomplete paralysis of the sciatic nerve bilaterally, and opined that the peripheral neuropathy does not impact on his ability to work.

On August 18, 2015 VA examination, the diagnosis was bilateral lower extremity neuropathy.  The Veteran reported burning and numbness in both hands and feet and the condition had worsened.  He reported moderate intermittent pain (usually dull) of both lower extremities, moderate paresthesias and/or dysesthesias of both lower extremities, and moderate numbness of both lower extremities.  Muscle strength testing was normal (5/5) for knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were decreased (1+) for both knees and both ankles.  Light touch/monofilament testing was normal to knee/thigh bilaterally, decreased to the ankle/lower leg bilaterally, and absent to the foot/toes bilaterally.  Position sense was normal for both lower extremities.  Vibration and cold sensations were absent to both lower extremities.  There was no muscle atrophy and there were no trophic changes.  Based on symptoms and findings from the exam, the examiner estimated the severity of the Veteran's peripheral neuropathy to be mild incomplete paralysis of the sciatic nerve bilaterally.  The examiner opined that the impact of the diabetic peripheral neuropathy on the Veteran's ability to work is limited prolonged sitting and standing.

Additional VA treatment records through February 2016 show symptomatology largely similar to that shown on the VA examinations described above.

The reports of VA examinations and the treatment records prior to August 18, 2015 do not show symptoms of, and impairment due to, the Veteran's the right and left lower extremity peripheral neuropathy of greater severity than that consistent with mild incomplete paralysis of the sciatic nerve, so as to warrant ratings in excess of 10 percent.  Examiners characterized the peripheral neuropathy as mild, and the abnormalities found consisted essentially of mild sensory loss.  The Board notes the Veteran's hearing testimony that he perceived worsening (essentially of sensory-type complaints) since he was last examined; however, significant worsening of the lower extremity peripheral neuropathy was not objectively shown prior to the August 2015 VA examination. 

On August 18, 2015 "DBQ" VA examination, findings included significant impairment of a type not previously noted.  Specifically, the examiner found an absence of cold and vibratory sensation.  These findings reflect a progression of impairment to a point reasonably found to be characteristic of moderate incomplete paralysis of the sciatic nerve.  The Board notes that the examiner continued to characterize the disability as mild, however, that characterization is conclusory; the examiner did not account for the examination findings of the cited impairment that was not previously shown.  The Board observes, e.g., that an absence of cold sensation could lead to a greater risk of cold injury, requiring greater vigilance.  In light of the findings of greater severity of symptoms on the August 18, 2015 examination, the Board finds that from that date moderate incomplete paralysis of the sciatic nerve of each lower extremity is shown, and that from that date a 20 percent rating is warranted for each lower extremity. 

The record does not show more than moderate incomplete paralysis of either the right or the left sciatic nerve at time under consideration.  The findings have not included muscle atrophy (suggesting disuse), loss of motor strength, or trophic changes; and the Veteran has not described symptoms or impairment characteristic of moderately severe incomplete paralysis of either sciatic nerve.  Accordingly, a schedular rating in excess of 20 percent is not warranted.  The Board notes the lay statements submitted by the Veteran in support of these claims detailing the types of problems that flow from the Veteran's disability.  The disability picture described is one essentially consistent with the criteria for the ratings now assigned, and does not warrant a further increase in the ratings.  

All symptoms of (and impairment due to) the Veteran's bilateral lower extremity peripheral neuropathy are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun, supra.  As was previously noted, a March 2016 rating decision denied the Veteran a TDIU rating, and he has not expressed disagreement with that decision.  


ORDER

A compensable rating for bilateral hearing loss prior to September 8, 2014 and a rating in excess of 10 percent from that date are denied.

Ratings for left and right lower extremity neuropathy in excess of 10 percent prior to August 18, 2015 are denied; from that date a 20 percent rating for peripheral neuropathy of each lower extremity is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


